Citation Nr: 0803769	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a left ankle 
disorder, secondary to the service-connected right foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and March 1975 to May 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  A hearing before the undersigned 
acting Veterans Law Judge was held at the RO in December 2006 
(i.e. a video hearing).  The hearing transcript has been 
associated with the claims file.

The Board notes that the RO sent the veteran a duty to assist 
letter pertaining to claims of service connection for hearing 
loss, anxiety, tinnitus, depression, and post-traumatic 
stress disorder.  It is unclear from the record whether a 
decision has been issued on any of these claims.  These 
matters are REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disorder has been medically 
attributed to service.

2.  The evidence suggests that the veteran's left ankle 
disorder results from a fall caused by the veteran's service-
connected right foot disability.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a left ankle 
disorder secondary to a service-connected right foot disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.3.10 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In this decision, the Board grants service connection for a 
low back disorder and a left ankle disorder, which represents 
complete grants of the benefits sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

Low Back Disorder

At his December 2006 personal hearing, the veteran testified 
that his duties in service included carrying loads, such as 
transformers and barrels of petroleum, of 100 to 120 pounds 
on a daily basis.  He added that this load-bearing put a lot 
of strain on his lower back and that he has had problems with 
his back since separating from service.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The August 1967 entrance examination reports the veteran's 
history of recurrent back pain.  The veteran reported that he 
hurt his back, which required treatment in hospitals.  The 
examiner summarized the veteran's history by stating that the 
veteran had a back sprain one time, but was "now ok", and 
the record reports that the physical examination revealed 
normal findings for the spine.  Consequently, the veteran is 
presumed sound on entry.  See Paulson v. Brown, 7 Vet. App. 
466 (1995), 

A December 1970 service separation record reports normal 
findings for the spine, but the veteran also indicated both 
positive and negative histories of "back pain of any kind" 
(the veteran checked "yes" but "no" is written to the 
right of the symptom).  

Service medical records also report that the veteran was seen 
for treatment for low back pain in March 1977 and February 
1978.  The March 1977 treatment records report the veteran's 
complaints of back pain after lifting his wife, and the 
records note that the lumbar spine was tender to palpation 
and warm.  The veteran was assessed with lumbar strain.  The 
February 1978 treatment record reports the veteran's history 
of low back and right leg pain with lifting or bending.  The 
record notes that the veteran was restricted to light duty, 
with no physical training, for 6 weeks.  

Post-service records indicate that the veteran complained of 
back pain after falling from a ladder in March 2005.  See 
generally St. Mary's Hospital records.  The records note that 
the veteran had diffuse tenderness throughout the thoracic 
and lumbar spine with no focality, though he did have a small 
abrasion overlying L5.  X-ray images showed moderate 
degenerative changes, no malalignment, and a mild wedge 
deformity of L1 that "looked chronic."  See also March 2005 
computerized tomography (CT) scan record.  The veteran was 
assessed with status-post fall 15 feet, 
cervical/thoracic/lumbar spine sprain, and degenerative 
arthritis of the lumbar spine.  

A VA examination was conducted in December 2005.  The 
examination record reports the veteran's history of injuring 
his back in service and having back problems since that time.  
The veteran denied that his back problems were a result of 
the fall.  After a review of the record and physical 
examination, the examiner diagnosed the veteran with lumbar 
sprain and opined that it was at least as likely as not that 
the veteran's back condition resulted from his military 
service.  The Board notes that this opinion is based solely 
on the nature and circumstances of the veteran's service, 
namely his three tours in Vietnam; the March 1977 and 
February 1978 service medical records which report treatment 
for back pain were not then associated with the claims file.  

Based on the evidence of record, the Board finds that service 
connection is warranted.  38 C.F.R. § 3.303(a) states that 
"service connection must be considered on the basis of the 
places, types and circumstances of service."  The Board 
finds the veteran's testimony about carrying heavy loads 
credible and consistent with the nature and circumstances of 
his service, especially in light of the in-service complaints 
of back pain, and a VA examiner provided an opinion linking 
the veteran's service experience with his current back 
disorder.  Although the evidence indicates that the veteran 
had a "significant [post-service] fall with injuries," the 
evidence does not include any competent evidence indicating 
that the fall, rather than service, is the cause of the 
veteran's injuries.  Consequently, based on the in-service 
complaints, the positive opinion, and the nature of the 
veteran's service, the Board finds that service connection is 
warranted.  

Left ankle disorder

The veteran claims that his left ankle disorder results from 
his service-connected residuals of a gunshot wound to the 
right foot.  He contends that his service-connected right 
foot disability caused him to fall off a ladder, which 
resulted in his current left ankle disorder.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA medical records report the veteran's history of chronic 
right foot pain, with increased pain with weight-bearing and 
shifting, difficulty putting his right foot down flat, 
numbing, and an "inability to climb steps and ladders."  
See September 2004 VA treatment record; June 2005 VA 
examination record.  The records note that the veteran walked 
with a limp, that the veteran could not squat, heel-walk, or 
toe-walk, and that range of motion was limited due to pain.  

Hospital records dating from March 2005 indicate that the 
veteran was assessed with left ankle fracture with posterior 
dislocation after falling off a ladder.  X-ray images 
indicated a comminuted left ankle fracture involving the 
tibia and fibula.  The Board notes that the records do not 
report why the veteran fell off the ladder.

In April 2005, the veteran filed this claim for service 
connection, asserting that he fell because his right foot 
"gave out."  The veteran later stated that, prior to his 
fall, he had "sharp pains" in his right foot, which caused 
him to "jump"/push off the ladder, thereby causing the 
ladder and an adjacent scaffold to fall and land on his 
ankle.  See, e.g., December 2006 hearing transcript.  

A December 2005 VA examination record reports the veteran's 
history of having multiple surgeries on his left ankle since 
the March 2005 accident.  The examination record reports the 
examiner's finding of "left ankle fracture status post- 
surgeries to repair with residual scars secondary to fall 
from a ladder."  The examiner stated that it would be 
"purely speculative to nexus a relationship between [the 
veteran's] right service connected foot and his left ankle 
condition."  

In this case, the evidence clearly indicates that the 
veteran's left ankle disorder results from his March 2005 
fall off the ladder.  The remaining issue is whether the 
veteran's right foot disability caused the veteran to fall 
off the ladder.  The Board notes the VA examiner's finding 
that it would be purely speculative to link the veteran's 
right foot disability and his left ankle condition and 
emphasizes that service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  

In this case, however, the Board finds that the evidence does 
suggest a link between the two conditions without resorting 
to "pure speculation."  The veteran is competent to report 
that his right foot disorder flared up while he was on the 
ladder and that he reacted to that flare-up immediately prior 
to being injured by the ladder and scaffold.  Jandreau v. 
Nicholson, 492 F.3d 1331, 1337 (Fed. Cir. 2007). And the 
Board finds the veteran's account credible, especially in 
light of the medical findings and history pertaining to the 
right foot disability and the proximity between when the 
veteran filed the claim and when the injury occurred.  
Consequently, giving the benefit of the doubt to the veteran, 
the Board finds that service connection is warranted for a 
left ankle disorder.  


ORDER

Service connection for a low back disorder is granted.

Service connection for a left ankle disorder secondary to a 
right foot disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


